


Exhibit 10.2


NETSUITE INC.
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
This Severance and Change of Control Agreement (the “Agreement”) is made and
entered into by and between Marc Huffman (“Executive”) and NetSuite Inc., a
Delaware corporation (the “Company”), effective as of May 1, 2014 (the
“Effective Date”) and supersedes in its entirety any Severance and Change of
Control Agreement previously entered into between Executive and the Company.
RECITALS
1.It is possible that the Company could terminate Executive’s employment with
the Company and it is expected that the Company from time to time will consider
the possibility of an acquisition by another company or other change of control.
The Board of Directors of the Company (the “Board”) recognizes that such
considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination of
employment or the occurrence of a Change of Control (as defined herein) of the
Company.
2.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company for the benefit
of its stockholders.
3.The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment and with certain
additional benefits upon a Change of Control. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company.
4.Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
5.Term of Agreement. This Agreement will terminate upon the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
6.At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”). Upon any termination of employment, the Company will pay Executive
all accrued but unpaid vacation, expense reimbursements, wages and other
benefits due to Executive under any Company-provided plans, policies and
arrangements (“Accrued Compensation”), but will not be entitled to any other
payments, benefits, damages, awards or compensation other than as provided by
this Agreement.
7.Severance Benefits.
(a)Termination without Cause and not in Connection with a Change of Control. If
the Company (or any Affiliate) terminates Executive’s employment with the
Company (or any Affiliate), for a reason other than Cause, Executive becoming
Disabled or Executive’s death at any time other than during




--------------------------------------------------------------------------------




the period commencing three (3) months before and ending twelve (12) months
after a Change of Control, then, subject to Section 4, Executive will receive
the following severance benefits from the Company:
(i)Accrued Compensation. The Company will pay Executive all Accrued
Compensation.
(ii)Severance Payment. Executive will be paid continuing payments of severance
pay at a rate equal to Executive’s base salary rate, as then in effect, for
twelve (12) months from the date of such termination of employment, to be paid
periodically in accordance with the Company’s normal payroll policies.
(iii)Pro-Rated Bonus Payment.
(1)No Participation in a Section 162(m) Cash Bonus Plan. If at the time of
termination Executive is not participating in a cash bonus plan intended to
qualify awards eligible to be earned thereunder as “performance based
compensation” for purposes of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), Executive will receive a lump-sum severance
payment equal to one hundred percent (100%) of Executive’s target bonus as in
effect for the fiscal year in which Executive’s termination occurs, pro-rated by
multiplying such bonus amount by a fraction, the numerator of which shall be the
number of days from and including the first day of such fiscal year through and
including the date of Executive’s termination, and the denominator of which
shall be three-hundred and sixty-five (365).
(2)Participation in a Section 162(m) Cash Bonus Plan. If at the time of
termination Executive is participating in a cash bonus or incentive plan
intended to qualify the awards as “performance based compensation” for purposes
of Code Section 162(m), Executive will be entitled to receive the award
Executive would have otherwise received had Executive remained employed by the
Company through the end of the applicable performance period (and through the
date of payment if continued employment through such date would be required to
earn the bonus), but without the Board or any committee of the Board exercising
any negative discretion to reduce the amount of the award, pro-rated by
multiplying such bonus amount by a fraction, the numerator of which shall be the
number of days from and including the first day of such fiscal year through and
including the date of Executive’s termination, and the denominator of which
shall be three-hundred and sixty-five (365). The amount will be paid in a lump
sum payment in cash at the same time awards are otherwise paid to other senior
executives participating in that or a similar incentive plan or arrangement.
(iv)Equity.
(1)Service-Based Vesting. Subject to the provisions of Section 3(a)(iv)(2)
below, all of Executive’s unvested and outstanding equity awards that would have
become vested had Executive remained in the employ of the Company for the twelve
(12) month period following Executive’s termination of employment shall
immediately vest and become exercisable as of the date of Executive’s
termination.
(2)Performance-Based Vesting. If an outstanding equity award is to vest, and/or
the amount of the award to vest, is to be determined, in part or in whole, based
on the achievement of performance criteria, and the performance period for
achievement of such performance will expire within the twelve (12) month period
following Executive’s termination of employment, then the equity award will vest
as to the amount of the equity award that would have vested had Executive
remained employed through such twelve (12) month period and the determination of
the achievement of the performance criteria by the Administrator (with the
amount of the award vesting based upon the extent to which the performance
criteria was so determined to have been achieved). The settlement of any awards
that vest pursuant to the preceding sentence shall take place at the time the
Administrator determines to what extent the performance criteria for the
performance period have been achieved. If the performance period for achievement
of such performance will not expire within the twelve (12) month period
following Executive’s termination of employment, then award will terminate
unvested upon Executive’s termination and Executive will not be entitled to any
shares or other payment of consideration with respect to the award.




--------------------------------------------------------------------------------




For purposes of clarification, if there are any service-based vesting criteria
that would normally be required to be satisfied following the achievement of the
performance criteria, the vesting will be accelerated in accordance with Section
3(a)(iv)(1) above.
(3)Extension of Post-Termination Exercise Period. In addition, with respect to
equity awards granted after the Effective Date, Executive will have twelve (12)
months following any such termination of employment in which to exercise any
stock options, stock appreciation rights, or similar rights to acquire Company
common stock, but in no event will such equity award be permitted to be
exercised beyond the earlier of the original maximum term of such equity award
or ten (10) years from the original grant date of such equity award.
(v)Outplacement Benefits. If requested by Executive, the Company will pay the
expense for outplacement benefits provided by a service to be determined by the
Company in its discretion for a period of up to twelve (12) months following
Executive’s termination.
(vi)Continued Employee Benefits. Executive will receive Company-paid coverage
for a period of twelve (12) months for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans.
(vii)Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, Title X of the Consolidated Budget Reconciliation Act of 1985, as
amended (“COBRA”)).
(b)Termination without Cause or Resignation for Good Reason in Connection with a
Change of Control. If during the period commencing three (3) months before and
ending twelve (12) months after a Change of Control, (1) Executive terminates
his employment with the Company (or any Affiliate) for Good Reason or (2) the
Company (or any Affiliate) terminates Executive’s employment for other than
Cause, Executive becoming Disabled or Executive’s death, then, subject to
Section 4, Executive will receive the following severance from the Company:
(i)Accrued Compensation. The Company will pay Executive all Accrued
Compensation.
(ii)Severance Payment. Executive will receive a lump sum severance payment equal
to twelve (12) months of Executive’s annual base salary as in effect immediately
prior to Executive’s termination date or (if greater) at the level in effect
immediately prior to the Change of Control.
(iii)Bonus Payment. Executive will receive a lump sum severance payment equal to
one hundred percent (100%) of the higher of (x) Executive’s target bonus as in
effect for the fiscal year in which the Change of Control occurs or (y)
Executive’s target bonus as in effect for the fiscal year in which Executive’s
termination occurs.
(iv)Equity.
(1)Service-Based Vesting. Subject to the provisions of Section 3(b)(iv)(2)
below, Executive will be entitled to accelerated vesting as to one hundred
percent (100%) of the then unvested portion of all of Executive’s outstanding
equity awards.
(2)Performance-Based Vesting. If an outstanding equity award is to vest and/or
the amount of the award to vest is to be determined based on the achievement of
performance criteria, then the equity award will vest as follows:
a)as to the amount of the award that the Company had estimated as likely to be
achieved for the full performance period and had been using for financial
accounting accrual purposes for the last full fiscal quarter prior to the Change
of Control. For instance, if the Company had been accruing for the award as if
performance targets were likely to be achieved at 105% of target for the full
performance period for the last full fiscal quarter prior to the Change of
Control, then the award will vest as if the performance targets had actually
been achieved at 105% of target for the full performance period.
b)if as to any portion of an equity award the Company had not made any estimates
as to the achievement of the performance criteria for the full performance
period for financial accounting accrual purposes for the last full fiscal
quarter prior to the Change of Control, then one




--------------------------------------------------------------------------------




hundred percent (100%) of the amount of such portion of the equity award
assuming the performance criteria for that portion been achieved at target
levels for the relevant performance period(s).
For purposes of clarification, if there are any service-based vesting criteria
that would normally be required to be satisfied following the achievement of the
performance criteria, the vesting will be accelerated in full pursuant to
Section 3(b)(iv)(1) above.
(3)Extension of Post-Termination Exercise Period. In addition, with respect to
equity awards granted after the Effective Date, Executive will have twelve (12)
months following any such termination of employment in which to exercise any
stock options, stock appreciation rights, or similar rights to acquire Company
common stock, but in no event will such equity award be permitted to be
exercised beyond the earlier of the original maximum term of such equity award
or ten (10) years from the original grant date of such equity award.
(v)Continued Employee Benefits. Executive will receive Company-paid coverage for
a period of twelve (12) months for Executive and Executive’s eligible dependents
under the Company’s Benefit Plans.
(vi)Outplacement Benefits. If requested by the Executive, the Company will pay
the expense for outplacement benefits provided by a service to be determined by
the Company in its discretion for a period of twelve (12) months following
Executive’s termination.
(vii)Payments or Benefits Required by Law. Executive will receive such other
compensation or benefits from the Company as may be required by law (for
example, COBRA).
For purposes of Section 3(a) and (b), if Executive’s employment with the Company
or one of its Affiliates terminates, he will not be determined to have been
terminated without Cause, provided he continues to remain employed by the
Company or one of its Affiliates (e.g., upon transfer from one Affiliate to
another); provided, however, that the parties understand and acknowledge that
any such termination could potentially result in Executive’s ability to resign
for Good Reason under Section 3(b).
(c)Disability; Death. If Executive’s employment with the Company (or any
Affiliate) is terminated due to Executive’s becoming Disabled or Executive’s
death, then Executive or Executive’s estate (as the case may be) will
(i) receive the earned but unpaid base salary through the date of termination of
employment, (ii) receive all accrued vacation, expense reimbursements and any
other benefits due to Executive through the date of termination of employment in
accordance with Company-provided or paid plans, policies and arrangements, and
(iii) not be entitled to any other compensation or benefits from the Company
except to the extent required by law (for example, COBRA).
(d)Voluntary Resignation; Termination for Cause. If Executive voluntarily
terminates Executive’s employment with the Company or any Affiliate (other than
for Good Reason during the period that commences three (3) months before a
Change of Control and ends twelve (12) months after a Change of Control) or if
the Company (or any Affiliate) terminates Executive’s employment with the
Company (or any Affiliate) for Cause, then Executive will (i) receive his earned
but unpaid base salary through the date of termination of employment,
(ii) receive all accrued vacation, expense reimbursements and any other benefits
due to Executive through the date of termination of employment in accordance
with established Company-provided or paid plans, policies and arrangements, and
(iii) not be entitled to any other compensation or benefits (including, without
limitation, accelerated vesting of any equity awards) from the Company, except
to the extent provided under agreement(s) relating to any equity awards or as
may be required by law (for example, COBRA).
(e)Exclusive Remedy. In the event of a termination of Executive’s employment,
the provisions of this Agreement are intended to be and are exclusive and in
lieu of and supersede any other rights or remedies to which Executive or the
Company (or any Affiliate) may otherwise be entitled, whether at law, tort or
contract (including, without limitation, Executive’s Employment Agreement) or in
equity.




--------------------------------------------------------------------------------




Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Agreement.
8.Conditions to Receipt of Severance
(a)Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”), and if not, Executive will forfeit any right to severance
payments or benefits under this Agreement. To become effective, the Release must
be executed by Executive and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without Executive having revoked the
Release. In addition, in no event will severance payments or benefits will be
paid or provided until the Release actually becomes effective.
(b)Non-solicitation and Non-competition. Executive agrees, to the extent
permitted by applicable law, that in the event the Executive receives severance
pay or other benefits pursuant to Sections 3(a) and (b) above, for the twelve
(12) consecutive month period immediately following the date of Executive’s
termination, Executive, as a condition to receipt of severance pay and benefits
under Sections 3(a) and (b), will not (i) either directly or indirectly,
solicit, induce, attempt to hire, recruit, encourage or take away any employee
of the Company (or any affiliate of the Company) or cause an employee to leave
his employment either for Executive or for any other entity or person, (ii) for
Executive or on behalf of any other person or entity, directly or indirectly,
whether for compensation or not, solicit, divert, or appropriate, for purposes
of competing with the Company (or any affiliate of the Company) any customers or
clients of the Company (or any affiliate of the Company) or any prospective
customers or clients with respect to which the Company (or an affiliate of the
Company) has developed or made a sales presentation (or similar offering of
products or services) during the twelve (12) month period prior to Executive’s
termination, or (iii) without the express written consent of the Company,
directly or indirectly engage in, enter the employ, have any ownership interest
in, or participate in any entity that as of the date of involuntary termination,
engages in the design, development, manufacture, production, marketing, sale or
servicing of any product or the provision of any service that competes with any
service offered by the Company or any product sold by the Company or under
development by the Company; provided, however, that ownership of less than one
percent (1%) of the outstanding stock of any publicly traded corporation will
not be deemed to be violative of the restrictive covenant set forth in this
paragraph. In the event Executive violates the provisions of this paragraph, all
severance pay and other benefits pursuant to Section 3 shall cease immediately.
Notwithstanding the provisions of the preceding paragraph, if Executive becomes
a permanent resident of the state of California and remains a resident through
the date of termination, in lieu of the covenants in the above paragraph,
Executive agrees, to the extent permitted by applicable law, that in the event
the Executive receives severance pay or other benefits pursuant to Sections 3(a)
and (b) above, for the twelve (12) consecutive month period immediately
following the date of Executive’s termination, Executive, as a condition to
receipt of severance pay and benefits under Sections 3(a) and (b), will not
directly or indirectly, solicit, induce, recruit, any employee of the Company to
leave his employment either for Executive or for any other entity or person. In
the event Executive violates the provision in the preceding sentence, all
severance pay and other benefits pursuant to Section 3 shall cease immediately.
The covenants contained in this Section 4(b) hereof shall be construed as a
series of separate covenants, one for each country, province, state, city or
other political subdivision in which the Company currently engages in its
business or, during the term of this Agreement, becomes engaged in its business.
Except for geographic coverage, each such separate covenant shall be deemed
identical in terms to the covenant contained in this Section 4(b). If, in any
judicial proceeding, a court refuses to enforce any of such separate covenants
(or any part thereof), then such unenforceable covenant (or such part) shall be
eliminated




--------------------------------------------------------------------------------




from this Agreement to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event that the provisions
of this Section 4(b) are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable law.
(c)Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Code Section
409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Compensation Separation Benefits”)
will be paid or otherwise provided until Executive has a “separation from
service” within the meaning of Section 409A.
(ii)Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 4(c)(iii). Any installment payments that would have been made to
Executive during the sixty (60) day period immediately following Executive’s
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.
(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then the Deferred Compensation Separation Benefits that
are payable within the first six (6) months following Executive’s separation
from service, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Executive’s
separation from service. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
(v)Amount paid under the Agreement that qualifies as a payment made as a result
of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. For this purpose, “Section 409A Limit” means the
lesser of two (2) times: (A) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during Executive’s taxable year preceding
the taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which Executive’s employment is terminated.
(vi)The foregoing provision is intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.




--------------------------------------------------------------------------------




9.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Code Section 280G and (ii) but for
this Section 5, would be subject to the excise tax imposed by Code Section 4999,
then Executive’s severance benefits under Section 3 will be either:
(a)delivered in full, or
(b)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Code Section 4999,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Code Section 4999,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Code Section 4999. Unless the Company
and Executive otherwise agree in writing, any determination required under this
Section 4 will be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and Executive will furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: reduction of
outplacement benefits; reduction of severance and pro-rata bonus; cancellation
of vesting acceleration; reduction of COBRA continuation coverage.
10.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:
(a)Affiliate. “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Code Section 424(e) and
(f).
(b)Benefit Plans. “Benefit Plans” means plans, policies or arrangements that the
Company sponsors (or participates in) and that immediately prior to Executive’s
termination of employment provide Executive and/or Executive’s eligible
dependents with medical, dental, vision and similar benefits. Benefit Plans do
not include any other type of benefit (including, but not by way of limitation,
disability, life insurance, or retirement benefits). A requirement that the
Company provide Executive and Executive’s eligible dependents with coverage
under the Benefit Plans will not be satisfied unless the coverage is no less
favorable than that provided to executives of the Company at any applicable time
during the period Executive is entitled to receive severance pursuant to Section
3. The Company may, at its option, satisfy any requirement that the Company
provide coverage under any Benefit Plan by (i) reimbursing Executive’s premiums
under COBRA after Executive has properly elected continuation coverage under
COBRA (in which case Executive will be solely responsible for electing such
coverage for his eligible dependents), or (ii) providing coverage under a
separate plan or plans providing coverage that is no less favorable. In
addition, and notwithstanding anything to the contrary in this definition, if
the Company determines in its sole and reasonable discretion that it cannot
coverage as described in this definition without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue his group health coverage in effect on the
date of such termination, which payments will be made regardless of whether
Executive elects COBRA continuation coverage.
(c)Cause. “Cause” means (i) Executive’s failure to devote sufficient time and
effort to the performance of his duties; (ii) Executive’s continued failure to
perform his employment duties, (iii) Executive’s repeated unexplained or
unjustified absences from the Company; (iv) Executive’s material and




--------------------------------------------------------------------------------




willful violation of any federal or state law which if made public would injure
the business or reputation of the Company; (v) Executive’s refusal or willful
failure to act in accordance with any specific lawful direction or order of the
Company or stated written policy of the Company; (vi) Executive’s commission of
any act of fraud with respect to the Company; or (vii) Executive’s conviction
of, or plea of nolo contendere to, a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as reasonably determined by the Company or the Board. The Company may not
terminate the employment of an Executive under clause (i), (ii), or (iii) above
unless the Company (1) provides Executive with a written notice that
specifically sets forth the factual basis to support the Company’s right to
terminate Executive’s employment under clause (i), (ii), or (iii) above, and (2)
permits Executive to cure such failure, to the Company’s satisfaction, within 10
business days after receiving such notice.
(d)Change of Control. “Change of Control” means the occurrence of any of the
following:
(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), except Tako Ventures, LLC, or an
affiliate of Tako Ventures, LLC, that becomes the “beneficial owner” (as defined
in Rule 13d‑3 under said Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by, or more than fifty percent (50%) of the fair value of, the
Company’s then outstanding voting securities; provided, however, that for
purposes of this subsection (d), the acquisition of additional securities by any
one person, who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company shall not be considered a Change
of Control; or
(ii)Any action or event occurring within an one‑year period, as a result of
which less than a majority of the directors are Incumbent Directors. “Incumbent
Directors” will mean directors who either (A) are directors of the Company as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of a majority of the Incumbent Directors at the time
of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or
(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity, including any
parent holding company) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving or
resulting entity outstanding immediately after such merger or consolidation; or
(iv)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than fifty percent (50%) of the total fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this Section 6(d)(iv), a
transfer of assets by the Company to any of the following shall not constitute a
change in the ownership of a substantial portion of the Company’s assets: (1) a
stockholder of the Company (immediately before the asset transfer) in exchange
for or with respect to the Company’s securities; (2) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (3) a person, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all the
outstanding stock of the Company; or (4) an entity, at least fifty percent (50%)
of the total value or voting power of which is owned, directly or indirectly, by
a person described in clause (3). For purposes of this subsection (iv), gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Company transaction that does not constitute a
change in control event under Code Section 409A(a)(2)(A)(v) shall be not be
considered a Change of Control for purposes of this Agreement.
(e)Disability. “Disability” will mean that Executive has been unable to perform
his Company duties as the result of his incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement or one hundred and eighty (180) days in any consecutive twelve (12)
month period, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment. In the event that Executive resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.
(f)Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period following the
occurrence of one or more of the following, without the Executive’s written
consent: (i) the significant reduction of Executive’s duties, authority,
responsibilities, or reporting relationships relative to Executive’s duties,
authority, responsibilities, or reporting relationships as in effect immediately
prior to such reduction, or the assignment to Executive of such reduced duties,
authority, responsibilities, or reporting relationships; provided, however, that
a reduction in position or responsibilities solely by virtue of a Change in
Control shall not constitute “Good Reason”; (ii) a reduction of more than five
percent of Executive’s Base Salary in any one year; (iii) a reduction by more
than ten percent of Executive’s total target annual cash compensation in any one
year (which consists of Executive’s Base Salary plus target bonus incentive
compensation); (iv) the material change in the geographic location at which
Executive must perform services (for these purposes, the relocation of Executive
to a facility that is more than twenty-five (25) miles from Executive’s current
employment location will be considered material); (v) the failure of the Company
to obtain assumption of this Agreement by any successor; and (vi) the breach by
the Company of a material provision of this Agreement. For purposes of clause
(i), Executive’s duties, authority, responsibilities, and reporting
relationships will be deemed to have been significantly reduced if Executive
does not (a) hold at least the same position (or its equivalent, including
responsibility over at least the same functional areas as prior to the Change in
Control) with the Company business or the business with which such business is
operationally merged or subsumed, or (b) remain a member of the executive
officer management staff of the Company business or the business with such
business is operationally merged or subsumed. Executive will not resign for Good
Reason without first providing the Company with written notice within ninety
(90) days of the event that Executive believes constitutes “Good Reason”
specifically identifying the acts or omissions constituting the grounds for Good
Reason and a reasonable cure period of not less than thirty (30) days following
the date of such notice.
11.Successors.
(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.




--------------------------------------------------------------------------------




12.Notice.
(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its General Counsel.
(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice). The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.


13.Miscellaneous Provisions.
(a)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.
(b)Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
(d)Entire Agreement. This Agreement, together with any Employment Agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto and which
specifically mention this Agreement.
(e)Choice of Law. The validity, interpretation, construction, and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.
(h)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


COMPANY:
 
 
NETSUITE INC.
 
 
 
 
 
 
 
 
By:
/s/ Douglas P. Solomon
 
 
 
 
 
 
 
 
Title:
SVP, General Counsel & Secretary
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
/s/ Marc Huffman
 
 
 
 
 
 





